PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 04-4473
RONALD LAMONT SELDON, a/k/a Pee
Wee,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge.
                          (CR-03-93-JFM)

                      Argued: February 2, 2007

                      Decided: March 15, 2007

    Before WIDENER, MICHAEL, and KING, Circuit Judges.



Affirmed by published opinion. Judge King wrote the opinion, in
which Judge Widener and Judge Michael joined.


                            COUNSEL

ARGUED: Ronald Ira Kurland, LAW OFFICES OF KURLAND &
KURLAND, Baltimore, Maryland, for Appellant. Christine Man-
uelian, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee. ON
BRIEF: Rod J. Rosenstein, United States Attorney, Baltimore, Mary-
land, for Appellee.
2                      UNITED STATES v. SELDON
                              OPINION

KING, Circuit Judge:

   Ronald Lamont Seldon appeals the denial of his motion to suppress
evidence discovered as a result of a July 13, 2000 search of his vehi-
cle by the Maryland State Police (the "MSP"). Seldon was convicted,
in the District of Maryland, of conspiracy to distribute and possess
with the intent to distribute cocaine hydrochloride and cocaine base,
in violation of 21 U.S.C. § 846; and conspiracy to engage in unlawful
monetary transactions, in violation of 18 U.S.C. § 1957(a). These
convictions were the result of Seldon’s conditional guilty plea, pursu-
ant to which he reserved his right to appeal the suppression ruling.
Seldon contends that the evidence underlying his convictions was the
fruit of an unlawful search of his vehicle. As explained below, we
reject this contention and affirm.

                                   I.

                                   A.

                                   1.

   On October 29, 1999, Sgt. Mike Lewis of the MSP received a tele-
phone call from Deputy Carson Wentland of the Wicomico County
(Maryland) Sheriff’s Department. Deputy Wentland related that he
had been contacted by the Pohanka Mazda dealership in Salisbury
(the county seat of Wicomico County), and informed that Pohanka’s
service technicians had found what was "apparently a false compart-
ment" in a van that had been brought to the dealership for repairs.
Supp. J.A. 68.1 Sgt. Lewis was the MSP’s instructor on the subject of
traffic stop techniques, including how to detect hidden compartments
in vehicles, and Deputy Wentland requested his assistance in respond-
ing to the Pohanka call.

    When Sgt. Lewis arrived at Pohanka Mazda later that day, he
    1
   Citations herein to "Supp. J.A. ___" refer to the contents of the Sup-
plemental Joint Appendix filed by the parties in this appeal.
                       UNITED STATES v. SELDON                         3
spoke to the service technicians who had reported the hidden com-
partment. The vehicle in question was a white 1998 Mazda MPV
minivan that had been brought to Pohanka for service because it was
"hard starting" and "cut[ ] off after starting." Supp. J.A. 74. Pohanka
technicians informed Lewis that they had traced the problem to the
fuel pump, which was inside the gas tank, and that when they had
attempted to access the tank to repair the pump, they had discovered
two hidden compartments. One of the compartments was located
inside the gas tank, and the other was located near the gas tank.

   After his initial conversation with the technicians, Sgt. Lewis con-
ducted his own firsthand examination of the van’s interior (the "Po-
hanka search"). The compartment inside the gas tank (the "first
compartment") was accessible by removing some bolts from the front
passenger-side seat and lifting the seat upward. Pohanka personnel
guided Lewis to the seat and lifted it to reveal the first compartment;
the bolts had been removed earlier. The technicians then showed
Lewis what appeared to be the exterior of a second compartment, this
one underneath the middle passenger-side seat (the "second compart-
ment"). Unlike the seat above the first compartment, the seat above
the second compartment could not be lifted by hand; rather, it
appeared to be secured and controlled by a system of electronically
operated pistons. Lewis noticed a wire near the second compartment,
and knew from experience that it might control the pistons that
secured the seat. He attached alligator clips to the wire and directed
electrical current into it in an attempt to raise the seat and expose the
compartment. This effort to raise the seat was unsuccessful, however,
and Lewis took no further steps to access the second compartment.

   After he had concluded the Pohanka search, Lewis asked the
dealership employees who had brought the minivan in for repairs. The
Pohanka personnel informed Lewis that "it’s a guy that brings it in
here all the time," named Ron Seldon. Pohanka employees also gave
Lewis a photocopy of the documentation for the service visit, which
indicated "who brought the vehicle in." Supp. J.A. 74. Lewis recorded
the minivan’s license plate number and vehicle identification number.
He also contacted the Wicomico County narcotics task force and
learned that Seldon was suspected of being a major drug dealer.
Lewis filed incident reports concerning Seldon and the van with the
4                       UNITED STATES v. SELDON
Wicomico County narcotics task force and the Drug Enforcement
Agency.

                                     2.

    Nine months later, on July 13, 2000, Lewis was driving on Route
50 in Annapolis, Maryland, when he observed Seldon travelling at
approximately 71 miles per hour in a 55 mile per hour zone. Lewis
stopped Seldon for speeding in the van in which the Pohanka Mazda
technicians had discovered the hidden compartments. Lewis later tes-
tified, however, that he did not recognize the vehicle at the time he
initiated the stop. When Lewis approached the van, Seldon rolled
down the vehicle’s window, and Lewis "immediately was met with
a very strong odor, overwhelming odor of air freshener, coupled with
fabric softener sheets." Supp. J.A. 81. Based on his knowledge and
training, Lewis knew that individuals transporting illicit drugs com-
monly use large amounts of air freshener to mask the drugs’ odor.
Lewis also observed several decals on Seldon’s windshield indicating
support for police charitable organizations. Lewis was aware that
vehicles used to transport contraband often bear such collections of
pro-police decals.2

  Lewis asked Seldon for his driver’s license and registration card.
When Seldon reached into his pocket to retrieve his driver’s license,
he also brought out a thick bundle of cash, which Lewis recognized
as another indicator of illegal drug activity. In addition, as Seldon
searched for his registration card, Lewis noticed signs that he was ner-
vous: he was breathing very deeply, his carotid pulse was pounding,
and he avoided eye contact with Lewis. "In fact," Lewis testified, "on
one occasion he actually stopped doing what he was doing and he just
    2
   Lewis also testified that he detected, emanating from Seldon’s vehi-
cle, an odor that he associated with large quantities of illicit cocaine. The
district court concluded that Lewis’s belief that he had smelled cocaine
was not a legitimate basis for his search of the van. Supp. J.A. 198.
Because we agree with the court that factors other than Lewis’s asserted
detection of the scent of cocaine gave him probable cause to search Sel-
don’s vehicle, we need not reach or address the issue of when, if ever,
an officer’s perception that he has smelled cocaine can contribute to
probable cause for a search.
                       UNITED STATES v. SELDON                         5
sat in his seat and . . . sighed, and then he started looking again for
the registration card." Id. at 82.

   When Lewis saw the name on Seldon’s driver’s license, he realized
that Seldon was the individual whose minivan he had examined at
Pohanka Mazda. Lewis also recalled that Seldon was the subject of
an investigation by the Wicomico County narcotics task force, and he
called a task force official to make sure that any action he took with
regard to Seldon would not interfere with that investigation. The offi-
cial advised that the task force had no objection to Lewis’s taking
enforcement action against Seldon. Lewis then called for backup and
conducted a search of Seldon’s van (the "Annapolis search"). In the
hidden compartment under the middle passenger-side seat, he found
a package containing approximately 500 grams of cocaine and two
packages containing a total of approximately 850 grams of marijuana.
Each package was wrapped in fabric softener sheets, saran wrap, and
clear packing tape.

   After the Annapolis search, law enforcement officials continued to
investigate Seldon’s illegal activities. In the course of such investiga-
tion, they sought and obtained search warrants for areas (including
buildings) in which Seldon possessed a privacy interest. Probable
cause for these warrants was provided, in part, by the evidence dis-
covered in the Annapolis search. The searches conducted under war-
rants obtained after the Annapolis search yielded evidence that was
used in Seldon’s subsequent prosecution.

                                   3.

   On February 20, 2003, Seldon (along with co-conspirators includ-
ing his mother, his girlfriend, and his girlfriend’s mother) was
indicted by a federal grand jury in the District of Maryland, on
charges including conspiracy to distribute and possess with the intent
to distribute cocaine hydrochloride and cocaine base, in violation of
21 U.S.C. § 846; and conspiracy to engage in unlawful monetary
transactions, in violation of 18 U.S.C. § 1957(a).3 On September 30,
  3
  Seldon was also prosecuted in the Circuit Court for Anne Arundel
County, Maryland, on charges including possession of controlled sub-
6                      UNITED STATES v. SELDON
2003, Seldon moved to suppress all seized evidence that had resulted
from the Annapolis search, contending that the Pohanka search had
been unconstitutional under the Fourth Amendment, and that Lewis
would have lacked probable cause for the Annapolis search had he
not learned of Seldon’s hidden compartments in the course of his ear-
lier unlawful Pohanka search.

   On November 24, 2003, the district court held a hearing on Sel-
don’s suppression motion. The court observed that Sgt. Lewis had
lawfully learned, from his conversations with the employees of
Pohanka Mazda — and independently of his personal examination of
Seldon’s vehicle in the Pohanka search — that Seldon was the driver
of a van containing hidden compartments. See Supp. J.A. 205-06. In
light of Lewis’s training and experience, the court concluded, this
lawfully obtained knowledge, plus the other indicia that Seldon was
transporting illicit drugs, had provided Lewis probable cause to con-
duct the Annapolis search. See id. at 223. The Annapolis search had
thus been lawful even if the Pohanka search had not, because the lat-
ter search had not served as the basis for the former. Accordingly, the
court, ruling from the bench, denied Seldon’s motion to suppress the
evidence that had resulted from the Annapolis search. See id. at 232.

   On March 29, 2004, Seldon entered a conditional guilty plea, con-
tingent on the reservation of his right to appeal the district court’s
suppression ruling. See Fed. R. Crim. P. 11(a)(2) (authorizing condi-
tional guilty pleas). On June 8, 2004, the court sentenced Seldon to
360 months’ imprisonment on each of the two counts of which he was
convicted, those sentences to run concurrently. Seldon has timely
appealed the denial of his motion to suppress, and we possess juris-
diction pursuant to 28 U.S.C. § 1291.

stances with intent to distribute. In those proceedings, he made a sup-
pression motion similar to the one at issue here. The circuit court denied
his motion, but on appeal, the Court of Special Appeals of Maryland
reversed, ruling that both the Pohanka and Annapolis searches had vio-
lated the Fourth Amendment. See Seldon v. Maryland, 824 A.2d 999
(Md. Ct. Spec. App. 2003).
                       UNITED STATES v. SELDON                         7
                                   B.

   In an appeal of a district court’s ruling on a motion to suppress evi-
dence, we review the court’s legal conclusions de novo and its under-
lying factual findings for clear error. See United States v. Rusher, 966
F.2d 868, 873 (4th Cir. 1992).

                                   II.

   Seldon contends that Sgt. Lewis lacked sufficient lawfully obtained
information to provide probable cause for the Annapolis search, and
that the district court erred in concluding otherwise. The heart of Sel-
don’s position is that Lewis’s knowledge regarding Seldon and the
hidden compartments was constitutionally tainted because it was the
result of the Pohanka search, which Seldon maintains violated his
Fourth Amendment rights. Thus, Seldon asserts, the only lawfully
obtained information supporting the Annapolis search was the indicia
of drug-running that Lewis observed when he pulled Seldon over for
speeding: the strong odor of air freshener, the thick bundle of cash,
the pro-police decals, and Seldon’s unusually nervous behavior.
Those factors, Seldon contends, were insufficient to provide probable
cause to search his vehicle.
   Seldon altogether ignores, however, the district court’s finding that
Lewis knew of the hidden compartments, and Seldon’s identity as the
van’s owner, from a source independent of the Pohanka search: the
information reported by the Pohanka Mazda employees. And the evi-
dence of record confirms the district court’s finding in this regard. In
the telephone call that initiated Lewis’s involvement in this matter,
Deputy Wentland, of the Wicomico County Sheriff’s Department,
notified Lewis that technicians at Pohanka had reported what was
"apparently a false compartment" in a vehicle they were servicing.
Supp. J.A. 68. When Lewis arrived at the Pohanka dealership, techni-
cians there explained to him the nature of the hidden compartments
that they had discovered. And, significantly, dealership employees —
not Lewis’s examination of the van’s interior in the course of the
Pohanka search — were also the source of his knowledge that Seldon
was the van’s driver. It is well settled that no constitutional violation
occurs when a private citizen uncovers evidence of criminal activity
and reports it to the authorities, regardless of whether the citizen dis-
8                      UNITED STATES v. SELDON
covers the evidence by means that would have been constitutionally
available to government agents. See United States v. Jacobsen, 466
U.S. 109, 119-20 (1984); Burdeau v. McDowell, 256 U.S. 465, 475
(1921).
   Because Lewis had an independent, untainted source for his knowl-
edge of the hidden compartments and Seldon’s connection to them,
he could lawfully rely on that knowledge in deciding to conduct the
Annapolis search — even if the Pohanka search had been unlawful.4
See United States v. Wardrick, 350 F.3d 446, 452-53 (4th Cir. 2003)
(where information underlying search warrant was obtained through
assertedly unlawful search, fact that same information was also
obtained from independent, lawful source cured any possible taint);
Sutton v. United States, 267 F.2d 271, 272 (4th Cir. 1959) ("It is one
thing to say that officers shall gain no advantage from violating the
individual’s rights; it is quite another to declare that such a violation
shall put him beyond the law’s reach even if his guilt can be proved
by evidence that has been obtained lawfully."); see also Silverthorne
Lumber Co. v. United States, 251 U.S. 385, 392 (1920) (recognizing
that even illegally obtained facts are not "sacred and inaccessible" and
that "[i]f knowledge of them is gained from an independent source
they may be proved like any others"). And, we agree with the district
court that Lewis’s lawful knowledge concerning Seldon and the hid-
den compartments, combined with his observation of indicia that Sel-
don was transporting illicit drugs, provided probable cause for the
Annapolis search. We therefore reject Seldon’s contention that evi-
dence resulting from the Annapolis search should have been sup-
pressed.
                                  III.
   For the foregoing reasons, we affirm the district court’s ruling on
the suppression motion.
                                                            AFFIRMED

    4
   Because we conclude that Lewis possessed probable cause for the
Annapolis search independent of the knowledge he acquired in the
Pohanka search, we need not reach or address Seldon’s contention that
the Pohanka search was unconstitutional.